Citation Nr: 0737256	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for an ankle 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for degenerative joint 
disease of the low back.

6.  Entitlement to service connection for degenerative joint 
disease of the left hip.

7.  Entitlement to service connection for degenerative joint 
disease of the right hip.

8.  Entitlement to service connection for degenerative joint 
disease of the left knee.

9.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to July 
1991.  He also had prior active service of three years and 
eight months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania. 

The Board notes that the veteran was twice scheduled for 
hearings before the Board, once at the Central Office in 
Washington, D.C., in August 2002, and once for a 
videoconference hearing in June 2005.  He failed to report 
for either hearing.  He has not requested that he be 
scheduled for another Board hearing.  


REMAND

The veteran's representative has written to VA protesting the 
RO having adjudicated issues here on appeal without ever 
having associated with the claims file any hard copies of the 
service medical records, which are presently only on 
microfiche.  The record also reflects that the RO has not 
ever made any physical copies of the service medical records 
available to the veteran's VA medical providers or, more 
significantly, to his Persian Gulf registry examiner in June 
2003 or his VA PTSD examiners in June 2003 or March 2004.  On 
remand, the RO or the Appeals Management Center (AMC) must 
print out actual hard copies of all microfiche service 
medical records and associate them with the claims file prior 
to any VA examination or adjudication.

The RO or the AMC must also obtain verification of the 
veteran's active duty prior to June 1987 and ensure that 
copies of the service medical records associated with the 
claims file are inclusive of all of the veteran's periods of 
active duty service.

The veteran has requested VA to obtain clinical records from 
the Pittsburgh, Pennsylvania, VA Medical Center (including 
from the Podiatry Clinic at the Highland Drive facility) but 
the RO has failed to do so.  Additionally, in September 2004 
the veteran reported treatment and a possible diagnosis for 
PTSD at a VA facility subsequent to the last RO adjudication 
of the issue in June 2004.  The record also suggests that 
pertinent and as yet unprocured records may exist from the 
Vet Center in McKeesport, Pennsylvania.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In April 2003, the veteran provided VA with information 
concerning in-service stressors in support of his claim for 
service connection for PTSD.  The RO does not appear to have 
attempted to verify these claimed stressors.  On remand, the 
RO or the AMC should undertake all indicated development to 
verify the stressors identified by the veteran.

The Board also notes that the appellant has not been provided 
notice with respect to the disability-rating and effective-
date elements of his claims. 

In light of these circumstances, the case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions: 

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice with 
respect to the disability-rating and 
effective-date elements of his claims in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In particular, the 
veteran should be requested to submit any 
pertinent evidence in his possession and 
any outstanding medical records 
pertaining to the issues on appeal or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The RO or the AMC 
should ensure that all records of the 
veteran's treatment at the Pittsburgh, 
Pennsylvania, VA Medical Center (to 
include treatment at the Podiatry Clinic 
and any treatment at VA's Highland Drive 
facility) and at the Vet Center in 
McKeesport, Pennsylvania, are associated 
with the claims file.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO or the AMC should obtain a copy of 
any more recent, pertinent VA outpatient 
treatment reports.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  The RO or the AMC should undertake 
all indicated development to verify the 
stressors identified by the veteran.

4.  If an in-service stressor event is 
verified, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD (under DSM-
IV criteria) related to the verified 
event(s) in service.  The veteran's 
claims folder must be made available to 
and reviewed by the examiner.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 

							(CONTINUED ON NEXT PAGE)



Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


__________________________________________
____
Shane A. Durkin
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


